IN THE SUP7EME COURT OF THE STATE OF NEVADA


                     REPUBLICAN NAT'ONAL                                     No. 85604
                     COMMITTEE,
                     Petitioner,
                     VS.
                     THE EIGHTH JUDITIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                     CLARK; AND THE HONORABLE
                     TIMOTHY C. WILLIAMS, DISTRICT
                     JUDGE,
                     Respondents,
                        and
                     CLARK COUNTY; CLARK COUNTY
                     ELECTION DEPARTMENT; JOE P.
                     GLORIA, IN HIS OffICIAL CAPACITY
                     AS THE CLARK COUNTY REGISTRAR
                     OF VOTERS; DSCC; AND DCCC,
                     R.eal Parties in Interest.


                            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                                 This emergency, original petition for a writ of mandamus
                     challenges a district court decision, reflected in November 3, 2022, minutes,
                     denying petitioner's request for mandamus or injunctive relief related to the
                     political composition of the persons verifying signatures used for mail
                     ballots in Clark County.' Respondents timely filed a response, as directed.
                                 The Clark County Registrar, real party in interest Joe P. Gloria,
                     initially hired 64 temporary workers from employment agencies to verify



                          'Restoring Integrity and Trust in Elections, Inc. (RITE) has filed a
                     motion for leave to file an amicus curiae brief in support of petitioner. The
                     motion is granted; the amicus brief was filed on November 8, 2022.
SUPREME COURT
          OF
      NEVADA


(CI) I 947A    ADD
                                                                                     33-1,43
                       the signatures on returned mail ballots; of these, 23 are Democrats, 8 are
                       Republicans, and 33 are Nonpartisans. An additional 6 Republican workers
                       were later hired to verify signatures. Nevertheless, given these figures,
                       petitioner Republican National Committee (RNC) asserts that the
                       signature verifiers' composition disproportionately excludes Republicans
                       and, consequently, the Registrar has violated his duty under NRS
                       293B.360(2) to ensure that the "members of each [special election] board
                       must represent all political parties as equally as possible."
                                   RNC sought relief from the district court, and the district court
                       denied RNC's petition but has not yet entered a written order reflecting its
                       decision. Consequently, RNC has sought emergency writ relief from this
                       court, which petition we will consider, given the urgent mid-election
                       circumstances and lack of a written order. Las Vegas Review-Journal v.
                       Eighth Judicial Dist. Court, 134 Nev. 40, 43, 412 P.3d 23, 26 (2018)
                       (entertaining a petition for writ relief from the district court's oral
                       preliminary injunction, because the oral pronouncement could not be
                       immediately appealed and a later appeal could not afford adequate relief).
                       Although the Registrar explained that the make-up of the team varies
                       significantly each day due to personal employee reasons, RNC seeks an
                       order mandating immediate compliance with NRC 293B.360(2) going
                       forward because, it claims, signature verification is currently ongoing and
                       there is no assurance that the Registrar will continue to hire and schedule
                       signature verifiers in a manner that effectuates NRS 293B.360(2)'s equal
                       representation requirement.
                                   As petitioner, it is RNC's burden to demonstrate a clear legal
                       right to the relief requested. Halverson v. Sec'y of State, 124 Nev. 484, 487,
                       186 P.3d 893, 896 (2008) ("A petition will only be granted when the

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) I947A    .alryr?
                petitioner has a clear right to the relief requested."); Pan v. Eighth Judicial
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) ("Petitioners carry
                the burden of demonstrating that extraordinary relief is warranted."). We
                review issues of statutory interpretation de novo, even in the context of a
                writ petition. Intl Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
                193, 198, 179 P.3d 556, 559 (2008).
                            NRS 293B.360(1) provides that the Registrar "shall create" a
                computer program and processing accuracy board and "may create" other
                boards, including a "mail ballot inspection board" and "[s]uch additional
                boards . . . as the [Registrar] deems necessary for the expeditious processing
                of ballots."2 (Emphasis added.) With respect to such boards, the Registrar
                must ensure that the members "represent all political parties as equally as
                possible." Nothing in NRS 293B.360 fashions or addresses any board for
                signature verification purposes or requires the Registrar to create a board
                of signature verifiers. See also NRS 293B.365 & NRS 293B.370 (repealed)
                (defining the duties of the central ballot inspection board and the absent
                ballot mailing precinct inspection board, respectively, neither of which
                mention signature verification).
                            Rather, a different statute, NRS 293.269927, specifically
                governs the procedures for verifying the signatures used for mail ballots.
                When mail ballots are returned, "the clerk or an employee in the office of
                the clerk" is charged with verifying the voter's signature on the return
                envelope. NRS 293.269927(1). In Clark County, the signatures on mail
                ballot return envelopes are initially checked by electronic means. If the
                electronic device is unable to match the voter's signature against the voter



                      2"Clerk"   and "Registrar" are used interchangeably. See NRS 293.044.
SUPREME COURT
         OF
      NEVADA
                                                       3
10) 11/47A
                application signatures on file with the county clerk, the signature must be
                verified manually.    See NRS 293.269927(2).       To do this, "[t]he clerk or

                employee" reviews the signature used for the ballot against all the
                signatures available in the clerk's records, and "[i]f at least two employees
                in the office of the clerk" discern a reasonable question as to whether the
                signatures match, the clerk must contact the voter for confirmation that the
                signature belongs to the voter. NRS 293.269927(3). Thus, NRS 293.269927
                provides that the Registrar and his employees will conduct the signature
                verification process, and it appears that this is the process being followed
                by the Registrar. The statute contains no requirement that a board verify
                the signatures, nor is there any requirement therein that signature
                verification on mail ballot returns is done by persons of different political
                parties.   Cf. NRS 293.277 (signature verification at polling places to be
                conducted by election board officers); NRS 293.217 (requiring merely that
                election boards at polling places "must not all be of the same political
                party"). The Legislature has placed such express requirements in other
                statutes governing the election process, and it is for the Legislature, not this
                court, to determine whether similar requirements are warranted for
                signature verification of mail ballots.
                             Nevertheless, RNC insists that, even if the creation of a board
                was not required, the Registrar necessarily created a board when he hired
                a group of temporary workers to assist him with conducting the election
                based on NRS 293B.027, which defines "election board": "Election board'
                means the persons appointed by each county or city clerk to assist in the
                conduct of an election." Essentially, RNC appears to argue that anyone
                assisting the Registrar in election efforts is necessarily an election board to
                which NRS 293B.360(2) applies. We decline to read such a substantive

SUPREME COURT
         OF
      NEVADA
                                                       4
10; 11-17A
                      requirement         into a   definitional statute in this manner,    without
                      consideration of the statutory scheme specifically governing elections and
                      the verification of mail ballot signatures discussed above. See generally
                      Williams v. State Dep't of Corr., 133 Nev. 594, 601, 402 P.3d 1260, 1265
                      (2017) (explaining that "the more specific statute will take precedence" over
                      a general statute). Although an election board is comprised of persons
                      appointed to assist with an election, the definitional statute does not impose
                      a requirement that all persons verifying mail ballot signatures constitute a
                      board that must comply with NRS 293B.360(2). Accordingly, RNC has not
                      dernonstrated a clear legal right to the relief requested, and we
                                        ORDER the petition DENIED.




                                                      o -4.7.11
                                                   Parraguirr                    i"


                        /   Aer....A.                , J.                  Al4G4-4          , J.
                      Hardesty                                        Stiglich


                                                     , J.                                    J
                      Cadish                                          Pickering




                                                   Herndon




SUPREME COURT
         OF
      NEVADA
                                                                  5
I()) I947A    c4Wra
                cc:   Hon. Timothy C. Williams, District Judge
                      Pisanelli Bice, PLLC
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Elias Law Group LLP/Wash DC
                      Clark County District Attorney/Civil Division
                      Snell & Wilmer/Phoenix
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA